DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance 
02.	Claims 1-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent process claims 1, 10, and 18 are allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to process claim 1: "A method, comprising: forming a magnetic tunnel junction (MTJ) stack on a bottom electrode; forming a hard mask layer on the MTJ stack; forming an opening in the hard mask layer, the opening having a first dimension measured in a direction parallel to a top surface of the MTJ stack; filling the opening with a conductive material; after filling the opening, removing the hard mask layer to expose sidewalls of the conductive material; trimming the conductive material to form a top electrode (TE) pillar, the TE pillar having a second dimension, the second dimension being measured in the direction parallel to the top surface of the MTJ stack, the second dimension being less than the first dimension; and etching the MTJ stack using the TE pillar as an etch mask, the etching of the MTJ stack exposing a top surface of the bottom electrode," as specifically performed with the recited structures, in the context of claim 1. 
With respect to process claim 10: "A method, comprising: forming a magnetic tunnel junction (MTJ) stack of layers on a bottom electrode, wherein the MTJ stack of layers includes a reference layer, a tunnel barrier layer over the reference layer, a free layer over the tunnel barrier layer, and a capping layer over the free layer; forming a carbon-containing hard mask (HM) layer over the capping layer; forming a silicon-containing HM layer over the carbon-containing HM layer; forming a photoresist layer over the silicon-containing HM layer; forming a first opening having a width d1 in the photoresist layer; etching the silicon-containing HM layer through the first opening to form a second opening having a width d2 in the silicon-containing HM layer, wherein the width d2 is greater than the width d1; etching the carbon-containing HM layer through the second opening to form a third opening having a width d3 in the carbon-containing HM layer, wherein the width d3 is greater than the width d2, wherein the etching of the carbon-containing HM layer removes the photoresist layer; filling the third opening with a conductive material; polishing the conductive material to form a top electrode in the carbon-containing HM layer, the polishing removing the silicon-containing HM layer; removing the carbon-containing HM layer to expose sidewalls of the top electrode; trimming the top electrode such that the top electrode has a width d4 that is less than or equal to about 60 nm; and etching the MTJ stack of layers using the top electrode as an etch mask," as specifically performed with the recited structures, in the context of claim 10. 
With respect to process claim 18: "A method, comprising: providing a magnetic tunnel junction (MTJ) stack of layers on a bottom electrode; forming a first hard mask (HM) layer on a top surface of the MTJ stack of layers; forming a second HM layer on a top surface of the first HM layer; forming an opening extending through the first HM layer and the second HM layer, the opening having a width that is greater than or equal to about 100 nanometers, the opening having a tapered sidewall, wherein an angle subtended between the tapered sidewall and the top surface of the MTJ stack of layers is in a range from about 70 degrees to about 90 degrees; filling the opening with a conductive material to form a top electrode pillar; removing the first HM layer and the second HM layer to expose sidewalls of the top electrode pillar; trimming the top electrode pillar using an etch process, the trimming causing the top electrode pillar to have a first width that is less than about 60 nanometers; and etching the MTJ stack of layers using the top electrode pillar as an etch mask, the etching causing the top electrode pillar to have a second width that is less than the first width," as specifically performed with the recited structures, in the context of claim 18. 
Although various prior art references (see, for example, claims of Yang '6201, Leuschner '6434, Lin '1346, Yakabi '7268) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations(s) as performed with the recited structures in the context of the claims. 
CONCLUSION 
03.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814